Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jamie Sylvester Hawkins appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error because, as a career offender, Hawkins’ offense level was determined based on his status as a career offender, U.S. Sentencing Guidelines Manual § 4B1.1, rather than on relevant conduct under USSG § 2Dl.l(c). Amendment 706 of the Guidelines did not impact § 4B1.1. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.